Citation Nr: 1810330	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increased rating for service-connected bilateral hearing loss disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Houston, Texas Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, denied an increased rating in excess of 30 percent for bilateral hearing loss.  

In April 2017, the Veteran and his wife appeared at a hearing of the Board before the undersigned Veterans Law Judge (VLJ) via videoconference.

This matter was last before the Board in July 2017 when it was remanded for further development to the RO.  That development has been completed and the RO has returned the case to the Board for appellate review.  


FINDING OF FACT

At worst, the Veteran has Level III hearing loss in the right ear, and Level IV hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

For the issue decided herein, the Board finds there has been substantial compliance with its July 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2017).  In the present case, the October 2017 examiner elicited information from the Veteran concerning the functional effects of his disability, noting that the Veteran reported difficulty understanding others in conversation when there was background noise like a television.  Likewise, the September 2014 examiner noted that the Veteran's chief complaint was difficulty hearing the radio and communicating with people.  The Veteran's report of hearing difficulty and the ability to understand others during conversations is the type of symptomatology contemplated by Diagnostic Code 6100.  The Veteran has not identified any evidence in the record indicating that there was any prejudice as a result of the VA examinations.  Martinak, 21 Vet. App. at 455-56.  Thus, the Board concludes that the examination reports along with the remainder of the evidence of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran is currently assigned a 30 percent disability rating for his bilateral hearing loss from December 29, 2009, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  In cases in which the rating of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. §§ 4.85(a) (in effect before and after June 10, 1999), 4.86 (1998).  

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI represents 9 categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level V and the poorer ear had a numeric designation of Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (includes Tables VI, VIA, and VII).  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher rating evaluation for bilateral hearing loss.  

Since the time of his initial claim for increase in December 2011, the Veteran has been afforded multiple VA audiological examinations.  

The Veteran was afforded a VA audiological examination in February 2012.  The puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
40
55
40
LEFT
40
50
60
65
54

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 80 percent in the left ear.  

The audiometric findings from the February 2012 VA audiological examination equate to Level III hearing loss in the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the Veteran's bilateral hearing loss would be equivalent to a 10 percent rating.  

The Veteran was afforded a VA examination in September 2014.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
45
50
40
LEFT
45
60
60
65
58

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.  

The audiometric findings from the September 2014 VA audiological examination equate to Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the Veteran's bilateral hearing loss would be equivalent to a noncompensable rating.  

The Veteran was afforded a VA examination in July 2017.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
45
50
40
LEFT
50
60
60
65
59

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 80 percent in the left ear.  

The audiometric findings from the July 2017 VA audiological examination equate to Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the Veteran's bilateral hearing loss would be equivalent to a noncompensable rating.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  The Veteran's audiological reports demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the Veteran's bilateral ears are not 55 decibels or more, and that puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.86(a), (b).  

The Board notes that the RO had considered reducing the Veteran's disability rating for his bilateral hearing loss, but has not yet done so based on its judgment that the Veteran's hearing loss improvement does not represent a permanent or long-term change.  The Board will not disturb the RO's decision, although it notes that the Veteran's hearing loss testing documents objective findings pertaining to hearing loss at a level equivalent to lower than a 30 percent disability rating.  

The Board has also considered the Veteran's statements regarding his hearing.   Nevertheless, the evaluation of hearing loss disabilities is assigned using the mechanical application of the rating schedule to the numeric designations assigned based on the audiometric evaluations performed, and this evaluation is based on the current VA law and regulations in effect for evaluating this disability.  Lendenmann, supra; Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017).  

Therefore, the Board finds that the weight of the evidence is against a disability rating for bilateral hearing loss in excess of 30 percent.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating for service-connected bilateral hearing loss disability in excess of 30 percent is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


